Case 2:19-cv-04341-SVW-AFM Document 73 Filed 02/27/20 Page 1 of 2 Page ID #:1149




       1
           Ara Sahelian, Esq., [CBN 169257]
       2   SAHELIAN LAW OFFICES
       3   23046 Ave de la Carlota, Ste 600
           Laguna Hills, CA 92653
       4   Direct : 949 859 9200
       5   Fax : 949 954 8333
           email : sahelianlaw@me.com
       6
       7   Attorneys for Marylee C. Reeder and Il Fornaio (America) Corp.
       8
                          UNITED STATES DISTRICT COURT
       9                 CENTRAL DISTRICT OF CALIFORNIA
      10                    (Western Division - Los Angeles)
      11
      12
      13
      14
      15
      16
      17
                                              CASE NO.: 2:19-cv-04341-SVW-AFM
           Brian Whitaker,
      18                                      THE HONORABLE STEPHEN V.
                      Plaintiff,
      19                                      WILSON
                         vs.
      20
                                              NOTICE OF LODGING OF TRIAL
           Marylee C. Reeder; Il Fornaio
      21                                      VIDEO
      22   (America) Corp,                    Complaint Filed: 5/20/19
                                              Trial Date: 2/18/20
      23             Defendants
      24
      25
      26
      27
      28

                                              - Page 1 -
Case 2:19-cv-04341-SVW-AFM Document 73 Filed 02/27/20 Page 2 of 2 Page ID #:1150




       1
                            NOTICE OF LODGING OF TRIAL VIDEO
       2
               Per the Deputy Clerk's instructions, the trial video of Plaintiff Brian
       3
       4    Whitaker will be lodged at the fourth floor information window, by Mr.
       5
            Gary Wade of Wade Enterprises, the videographers.
       6
       7       Respectfully submitted: Thursday, February 27, 2020
       8
       9                                           _______________________________
      10                                                             Ara Sahelian, Esq.
      11                                                     SAHELIAN LAW OFFICES
      12                                                       Attorneys for Defendants
      13
      14
      15
      16                                                                                 .
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28


    2001                                        - Page 2 -
